     Case: 1:19-cv-00123 Document #: 12 Filed: 04/09/19 Page 1 of 1 PageID #:492

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Teamsters Local Union No. 727 Health and Welfare
Fund, et al.
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   1:19−cv−00123
                                                                   Honorable John J. Tharp
                                                                   Jr.
Illinois Department Of Transportation
                                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 9, 2019:


        MINUTE entry before the Honorable John J. Tharp, Jr:Plaintiff's request to reset
the status hearing from 4/11/19 to 4/18/19 at 9:00 a.m. is granted. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
